Title: From George Washington to John Hancock, 23 April 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Morris Town 23d April 1777

I have the honor to transmit you the inclosed pieces of intelligence, which I received this day from Genl Stephens, who, by my desire, employed persons to go into New York and Brunswick. I do not put intire confidence in the whole, but the principal reason of sending the intelligence forward is that proper measures may be fallen upon to find out and apprehend Thomas Long, mentioned in General Stephen’s letter of this date.
If the enemy should move, I have taken steps to make as good an opposition as my small force is capable of. I have the honor to be Sir Your most obedient servt

Go: Washington

